Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the application
2.	Claims 1-18 are pending in this office action.
Claims 1-18 have been rejected. 

Use Claims
3. 	The following is a quotation of the second paragraph of 35 U.S.C. 112: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. 	35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. 	Claim 18 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
18 provides for the use of a saffron beverage, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.	 Claims 1, 5, 6, 7,8, 9-12, 16  are rejected under 35 U.S.C. 103(a) as being unpatentable over Hargreaves et al. (US 2006/0286259) in view of  NPL Saffron spice  (HTTPS://WWW.THEHOMESTEADGARDEN.COM, Sept 6, 2015)   (https://www.thehomesteadgarden.com/author/crisdaininggmailcom/)
In view of NPL Basker et al. (in Economic Botany 37(2): 228-236, 1983) in view of Constantine et al. (US 2009/0162483) and as evidenced by NPL saffron teaspoon weight. 

9.	Regarding claims 1, 16, Hargreaves et al. (US 2006/0286259) discloses that lemon juice can ([0153]) include saffron as coloring material ([0188]), black pepper to have tingling sensation ([0128]), stevia ([0153]) in juice and the amount of lemon juice can be from about 0.1 to 95% by weight ([0155]) and it can be broadly any juice including lime juice, grapefruit juice ([0152]), having pH 3-4.5 ([0161]) and pomegranate 
Hargreaves et al. is silent about the amounts of saffron and black pepper in the composition.
Regarding the amount, NPL Saffron spice discloses “a pinch” saffron spice (page 9 line 17) in water in order to bleed the flavor and aroma (at least in paragraphs 1, 4 Under How to buy, store and use saffron) to be used in food, beverages including coffee, tea, alcoholic beverages also in order to provide its unique taste, color (pages 1-9, intermittently disclosed) can be included in such a composition (in NPL article entitled “ The culinary uses of Saffron”, Infused beverage has saffron tea (in applicants own posted NPL 4 pages 3-4, Under How to buy, store and use saffron, paragraph 4, “Saffron only works in liquids and must always be infused “ (Bold line)” ] ) . 
However, NPL Saffron is silent about the weight of a pinch or any amount which meet claimed amount of claims 1, 16.
NPL Basker et al. discloses that saffron can be considered to add a good pinch as disclosed by NPL Basker et al. which is precisely considered as ¼ to ½ teaspoon per pound of rice   (page 231 mid -section). If we consider 1/4th to ½ teaspoon saffron is 0.18 gm-0.36gm as evidenced by NPL Saffron teasppon weight (page 1) , then it is 0.18-0.36gm/453.6 gm (1 lb) of rice =  (0.04% by weight to 08% by weight  is 0.18gm to 0.36gm in 453.6 gm which is overlapping the range amount of 0.001 % by weight to about 1.0 wt.% as claimed in claim 1,16.  

Regarding the amount of black pepper, Constantine et al. discloses that beverage can include saffron as color component ([0076]) and in combination with black pepper in order to provide specific tingling, stinging sensation ([0105]) and the sensate can be added in an amount from 0.01 to about 10.0 % by weight ([0106]).  
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Saffron by including the teaching of Constantine et al.  to incorporate black pepper because saffron as color component ([0076]) and in combination with black pepper in order to provide specific tingling, stinging sensation ([0105]) and the sensate can be added in an amount from 0.01 to about 10.0 % by weight ([0106])and the saffron containing liquid can have pH 5-6 as disclosed by Hu M et al. (Basic-Abstract).   
	It is also to be noted that the amounts of spices e.g. saffron, black pepper are not critical. The reason is and as disclosed by NPL Basker et al. discloses that saffron can be considered to add a good pinch as disclosed by NPL Basker et al. which is precisely considered as ¼ to ½ teaspoon per pound of rice (i.e. food)   (page 231 mid -section) and this amount is equivalent to 0.001 % by weight to about 1.0 wt.%.
Absent showing of unexpected results, the specific amount of saffron is not considered to confer patentability to the claims. As the color, flavor, taste, etc. are variables,  that can be modified, among others, by adjusting the amount of saffron, the precise amount would have been considered a result effective variable by one having 
Regarding the particle size, NPL Saffron spice does not teach wherein the saffron particles have an average particle size of less than 2 mm. However, Kuyper et al. discloses that the particle size can vary and normally saffron composition can have 200-300 micron particle size (At least in English abstract). 
However, it would have been obvious to a person of ordinary skill in the art to adjust the particle size of the saffron particles through routine experimentation in order to have desired texture and mouthfeel and also for intended purpose to be used for the food composition. 
Absent showing of unexpected results, the specific average particle size of saffron is not considered to confer patentability to the claims. As the texture is variable, that can be modified, among others, by adjusting the particle size, the precise particle size would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary 

10.	Regarding claim 16 It is to be noted that Hargreaves et al,  in view of NPL saffron  (in NPL article entitled “ The culinary uses of Saffron”,  Infused beverage has saffron tea (in applicants own posted NPL 4 pages 3-4, Under How to buy, store and use saffron, paragraph 4, “Saffron only works in liquids and must always be infused “ (Bold line)” ] discloses that infused saffron liquid (extract) is used in water in order to bleed the flavor and aroma (at least in paragraphs 1, 4 Under How to buy, store and use saffron). Therefore, one of ordinary skill in the art would have been motivated to make infused saffron in water and would include in the composition containing black pepper extract as claimed in claim 16. 
It is to be noted that claim 16 has all the claim limitations having the ingredients and their amounts as claimed in  claim 1. The difference between claim 1 and claim 16 is claim 16 recites  “A saffron induced beverage comprising” (a) about 0.001 to about 1% by weight saffron concentrate based on total weight of the beverage. Therefore, one of ordinary skill in the art can make the concentrated form of infused saffron first and adding into the composition of claim 16 with the proper dilution by adding rest of the 
 NPL saffron spice also teaches  “ saffron infused beverage” [in applicants own posted NPL article entitled “ The culinary uses of Saffron”,  Under How to buy, store and use saffron, pages 3-4, paragraphs 1,3, 4, “Saffron only works in liquids and must always be infused “ (Bold line)” ] discloses that infused saffron liquid (extract) is used in water in order to bleed the flavor and aroma (at least in paragraphs 1, 4 Under How to buy, store and use saffron). Therefore, one of ordinary skill in the art would have been motivated to make infused saffron in water using water in order to have good bleeding of color, aroma etc. which can be further incorporated into the black pepper containing composition in order to have saffron infused beverage product in order to achieve the effective good quality saffron must be infused [in applicants own posted NPL article entitled “ The culinary uses of Saffron”, Under How to buy, store and use saffron, pages 3-4, paragraphs 1,3,  4, “Saffron only works in liquids and must always be infused “ (Bold line)”] as claimed in claim 16.
As mentioned above that claim 16 has all the claim limitations having the ingredients and their amounts as claimed in claim 1. Therefore, the rejection of the claim limitations common for claim 1 should be addressed and applicable for claim 16 also.

11.	Regarding claims 5, 7, Hargreaves et al. discloses the composition further contains fruit juices like lime, grapefruit etc. in addition to saffron ([0188]) in the composition ([0153]). Therefore, the juice is considered as non-saffron juice. 

It is to be noted that the examiner notes that claim 6 is a product-by-process claim.
 Therefore, it is to be noted that, in this case,  the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. 
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §2113.

13.	Regarding claim 8, NPL Saffron teaches that the spices can include further cinnamon, nutmeg etc. (page 8) in order to have specific spice for its specific aroma, flavor etc.  



15.	Regarding claim 10, Hatgreaves et al. discloses sugarless bulk sweeteners can be included in such a composition ([0111]). 

16.	Regarding claim 11, Hatgreaves et al. discloses that sweetener can be sucrose ([0006]) and also discloses that artificial sweeteners are not preferred because they do not have “sucrose-like” taste ([0002], [0006], and [0026]).  It is to be noted that in [0026], Hatgreaves et al. discloses “natural or artificial” sweeteners. Therefore, one of ordinary skill in the art may select natural sweetener as preferred choice in order to have the reason that artificial sweeteners are not preferred because they do not have “sucrose-like” taste ([0002], [0006],even in background section, it is known fact). 
It is also to be noted that Hatgreaves et al. discloses sugarless bulk sweeteners can be included in such a composition ([0111]) which is not “artificial sweetener”. 

17.	Regarding claim 12, Hatgreaves et al. discloses that “preservative can be added” (i.e. may be) (at least in [0196]) and therefore, it can be optional. Hatgreaves et al. also discloses many preservatives including natural preservative also e.g. preservatives can be tocopherol (vitamin E) in an amount of 0.001% by weight also ([0196], [0197]). Therefore, tocopherol can be natural source also which is not artificial to meet claim 12. 

18.	Claims 2, 3, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable Hargreaves et al. (US 2006/0286259) in view of  NPL Saffron spice , in view of NPL Basker et al. (in Economic Botany 37(2): 228-236, 1983) in view of Constantine et al. (US 2009/0162483)  as applied to claim 1 and 16 and further in view of NPL Saffron stigmas (in FoodReference.com , 1999) 
http://www.foodreference.com/html/artsaffron.html

19.	Regarding claim 2, Hargreaves et al.  is silent about the claim limitations of claims 2, 3.
NPL Saffron stigmas discloses that each flower has 3 stigmas (page 1) and stigmas are known as threads (page1). Therefore, saffron particles are derived from saffron stigmas and are used to flavor with aroma and color contributed by the compounds present in saffron e.g. crocin, safranal (aroma), picocrocin (flavor) and crocin (color) to the food composition by chefs (page 3 Under What is coloring strength , last few lines). 

20.	Regarding claim 3, NPL Saffron discloses that the extension from the middle portion to make threads are of culinary value and the lower portion “style” has no value but is included as dead weight (page 2, 3 figs, page 3 in fig, e.g. middle part separates style and upper branch which is effective as discussed on page 2). Therefore, the portion of the saffron flower stigmas extending from a middle portion to the end of the saffron flower is to be considered effective for its aroma, color etc. 
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Hargreaves et al.by including the teaching of NPL Saffron by selecting saffron particles to be considered which is derived from saffron stigma (NPL Saffron, page 1) and also the selection by considering the 

21.	Regarding claim 17, it is to be noted that NPL Saffron discloses that the threads can be crushed to use in food (page 2 last paragraph) which contributes compounds present in saffron e.g. crocin, safranal (aroma), picocrocin (flavor) and crocin (color) to the food composition by chefs (page 3 Under What is coloring strength , last few lines).
It is to be noted that in case of its use as saffron infused beverage, NPL Saffron spice discloses “a pinch” saffron spice (page 9 line 17) in water in order to bleed the flavor and aroma (at least in paragraphs 1, 4 Under How to buy, store and use saffron) to be used in food, beverages.
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Hargreaves et al.by including the teaching of NPL Saffron by selecting saffron particles to be considered which is derived from saffron stigma (NPL Saffron, page 1) and also the selection by considering the extension from the middle portion to make threads are of culinary value and the lower portion “style” has no value but is included as dead weight (page 2, 3, figs) in order to have its use to add into food for its contributions from its compounds present in saffron e.g. crocin, safranal (aroma), picocrocin (flavor) and crocin (color) to the food composition by chefs (page 3 Under What is coloring strength , last few lines) and it can 
The Examiner also notes that these claims 2, 3, 17 are product-by-process claims. 
Therefore, it is to be noted that, in this case,  the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. 
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §2113.

22.	Claim 4 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Hargreaves et al. (US 2006/0286259) in view of  NPL Saffron spice , in view of NPL Basker et al. (in Economic Botany 37(2): 228-236, 1983) in view of Constantine et al. (US 2009/0162483)  as applied to claim 1 and further in view of Saveur et al. (in “The Dalmatian (Vodka, Grapefruit, Black Pepper, Simple Syrup) Cocktail Recipe” Saveur, 1 July 2011 pg. 1-3,
 www.saveur.com/article/Recipes/Dalmation-Vodka-Cocktail/) 
 
23.	Regarding claim 4, Hargreaves et al. teaches the beverage having black pepper ([0128]). 
Hargreaves et al. is silent about black pepper extract is piperine. 
It is taught  by SAVEUR et al. that the black pepper extract is piperine  (Per pg. 1, FIG. 1 and Table 1 of the article entitled "The Effect of Pungent and Tingling Compounds from Piper nigrum L. on Background KC Currents" to Beltran et al., the primary flavoring compound in Piper Nigrum is piperine.). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Hargreaves et al. by including the teaching of 
Saveur et al. to incorporate the extract of black pepper which is piperine in order to incorporate pure active ingredient into the composition. 

24.	Claim 13 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Hargreaves et al. (US 2006/0286259) in view of  NPL Saffron spice , in view of NPL Basker et al. (in Economic Botany 37(2): 228-236, 1983) in view of Constantine et al. (US 2009/0162483)  as applied to claim 1 as applied to claim 1 and further in view of NPL Monk fruit  (by Hennessy et al. 24-Sept, 2013) in view of Gaynor et al. USPN 5904924  and in view of NPL Martha et al. ( Nutrition Reviews vol 70 (9), 534-547, 2012) and further in view of NPL Hackett et al.  (in J Vet Intern Med vol 27: 10-16, 2013) and as evidence given by  NPL monk vs sucrose and also as evidenced by NPL tsp weight and also as evidenced by NPL Oz vs gm and further as evidenced by NPL monk is Luo Han Guo.

25.	Regarding claim 13, Hargreaves et al. discloses that the beverage composition includes lemon juice in an amount from about 0.1 to 95% by weight ([0155], [0188]) include saffron as coloring material ([0188]), black pepper to have tingling sensation ([0128]), stevia ([0182]) and the amount of lemon juice can be from about 0.1 to 95% by weight ([0155]). 
Hargreaves et al. also discloses that the beverage composition can include Lo Han Guo (i.e. monk fruit) ([0182]) which is monk fruit. It is known and as evidenced by NPL Monk is Luo han Guo (page 1). 
However, Hargreaves et al. fails to teach wherein the beverage further comprises
(a)  the amount of monk fruit is 0.05 to about 20 wt. % monk fruit 
(b)  0.01 to about 2 wt. % dandelion and
(c )  0.01 to about 2 wt. %milk thistle. 
 With respect to (a), NPL Monk fruit discloses that monk fruit is 200 times sweeter than sucrose (page 1-2), and, therefore, it is known and within the skill of one of ordinary skill in the art to optimize the amount of monk fruit to substitute sugar in order to reduce calorie content in the beverage composition by considering monk fruit equivalent to sucrose as is evidenced by NPL monk vs sucrose (e.g. 1/64th tsp of monk is equivalent to 1 tsp of sucrose wrt sweetness) and to add desired amount for desired sweetness taste of the final beverage product. It is known that 1/64th tsp is about 4gm (1 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Hargreaves et al. to include the teaching of NPL Monk fruit in order to have desired no calorie sweetener as preferred choice in order to substitute for sucrose because Monk fruit has 200 times sweeter than sucrose (page 1 third paragraph) and can be used in beverage to make less calorie beverage product (page 2 last two paragraphs). 
Absent showing of unexpected results, the specific amount of monk fruit is not considered to confer patentability to the claims. As the taste, texture are  variables, that can be modified, among others, by adjusting the amount of monk fruit, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of  monk fruit in Hargreaves et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste, texture etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

It is known that milk thistle has many health benefits as is disclosed by NPL Hackett et al. (Abstract).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to include the disclosed range amounts of dandelion and ‘milk thistle’ in order to have desired nutritional benefits from these two components when used in any liquid beverage composition.
Absent showing of unexpected results, the specific amount of Dandelion and milk thistle are not considered to confer patentability to the claims. As the taste, texture are  variables , that can be modified, among others, by adjusting the amount of monk fruit, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of  Dandelion and milk thistle in Saveur et al., to amounts, including that presently claimed, in order to obtain the desired .

26.	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hargreaves et al. (US 2006/0286259) in view of  NPL Saffron spice , in view of NPL Basker et al. (in Economic Botany 37(2): 228-236, 1983) in view of Constantine et al. (US 2009/0162483)  as applied to claim 1 and further in view of Langer et al. USPN 4737367 and in view of NPL Zibadi et al. (in Evidence-based integrative medicine vol 1, pages 183-187, 2004) in view of Ling et al. US 2004/0258801.

27.	Regarding claim 14, Hargreaves et al. discloses pear as pear juice ([0153]) 1-75wt.% ([0154]), ginger can be used as flavor agents ([0104]) and can be mixed as flavor blends with other flavors also ([0054], [0104])  in such a composition ([0104]). Hargreaves et al. also discloses that the amount of flavor agent(s) can be selected by one of ordinary skill in the art without any experimentation ([0178]). 
Langer discloses that fruit flavored juice containing passion fruit in an amount from 20-70% by volume can be used from the group of ‘fruit flavored’ fruit which can include  “passion fruit” (at least in claims 1- 3 of Langer et al.). 
NPL Zibadi et al. discloses that passion fruit has the benefit of serving as health promoting fruit having rich in vitamins, minerals etc. and also it has medicinal values of treating anxiety, insomnia, asthma, bronchitis, and urinary infection (in Abstract). 

Ling et al. discloses that beverages can include passion fruit, pear, which provide desired fruit flavored when added mixtures of them ([0035]). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Hargreaves et al. to include the teaching of Ling et al. to use passion fruit, which provide desired flavored  fruit having cocktail when added mixtures (passion + pear) of them ([0035]).
 (Also), absent showing of unexpected results, the specific amount of passion fruit and pear are not considered to confer patentability to the claims. As the taste, texture are  variables , that can be modified, among others, by adjusting the amount of passion fruit and pear, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of passion fruit and pear in Hargreaves et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired fruit flavor (Ling et al. [0035]), desired  taste, 
Regarding the amount of ginger, as mentioned above, Hargreaves et al. discloses ginger can be used as flavor agents ([0104]). It is to be noted that and as discussed to address claim 1 above that the amount of spice can be pinch amount which is equivalent to about 0.01% by weight as disclosed by NPL Basker et al. (page 231). Therefore, even if Hargreaves et al. is silent specifically about the amount of ginger, it can be considered about the pinch level as one of the spices and it is one of the ordinary skill in the art to consider and optimize the amount of a spice including ginger around this level in order to have desired specific and unique taste of the specific spice e.g. ginger.
Absent showing of unexpected results, the specific amount of ginger is not considered to confer patentability to the claims. As the color, flavor, taste, etc. are variables that can be modified, among others, by adjusting the amount of saffron, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of ginger in Hargreaves et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired, flavor, taste, etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980), since it has been .

28.	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hargreaves et al. (US 2006/0286259) in view of NPL Saffron spice, in view of NPL Basker et al. (in Economic Botany 37(2): 228-236, 1983) in view of Constantine et al. (US 2009/0162483) as applied to claim 1 and further in view of Joshi et al. US 2014/0255585 and further as evidenced by NPL pomegranate weight.

29.	Regarding claim 15, Hargreaves et al. discloses pomegranate,  pear as pear juice ([0153]) 1-95wt.% ([0154], [0155]), in such a composition ([0104]) and they may be used together ([0103]). 
Hargreaves et al.  discloses many types of fruit juices as liquid beverage composition. Therefore, examiner has used another secondary prior art in order to address the motivation to use pomegranate from the broad disclosure by Hargreaves et al.  
Joshi et al. discloses that pomegranate serves as super fruit ([0011]) and it can serve as flavoring agent also which can be in an amount from 2-30% by volume ([0023], [0024]). Joshi et al. also discloses that the fruit juice can be used as desired fruit flavor and it can be plurality of flavoring agents ([0023]) and can include 2-40% by volume of flavoring agent ([0024]). It is evidenced by  NPL pomegranate weight that 750 ml pomegranate is from 1 kg pomegranate which means that 2-40% volume after wt.% conversion will meet claimed range of claim 15. 

(Also), absent showing of unexpected results, the specific amount of pomegranate and pear are not considered to confer patentability to the claims. As the taste, texture are  variables , that can be modified, among others, by adjusting the amount of pomegranate and pear, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of pomegranate and pear in Hargreaves et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired fruit flavor (Ling et al. [0035]), desired taste  and texture etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding the small amounts of spices, Hargreaves et al. also discloses that cinnamon, nutmeg can be use as flavoring agents ([0104]). Hargreaves et al. also discloses that the amount of flavor agent(s) can be selected by one of ordinary skill in the art without 
It is to be noted that and as discussed for claim 1, NPL Basker et al. discloses that saffron can be considered to add a good pinch as disclosed by NPL Basker et al. which is precisely considered as ¼ to ½ teaspoon per pound of rice   (page 231 mid -section). If we consider 1/4th to ½ teaspoon saffron is 0.18 gm, then it is 0.18-0.36gm/453.6 gm (1 lb) of rice =  (0.04% by weight to 08% by weight  is 0.18gm to 0.36gm in 453.6 gm which is overlapping the range amount of 0.001 % by weight to about 1.0 wt.% as claimed in claim 1.  
Therefore, one pinch is equivalent to lower value of the spices and it varies from spices to spices. However, spices which provides aroma, flavor can be of this lower value. However, it is approximately within the lower value. It is therefore, within the skill of one of ordinary skill in the art to optimize the weight of one pinch of individual spice and to evaluate the amount to be needed based on the desired aroma needed for the final product. 
Absent showing of unexpected results, the specific amount of  individual spice e.g. cinnamon, nutmeg etc. is not considered to confer patentability to the claims. As the taste, aroma are  variables that can be modified, among others, by adjusting the amount of spice (s) in Hargreaves et al., the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of spice(s)in .

30.	CLAIM 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Basker et al. (in Economic Botany 37(2): 228-236, 1983) in view of Constantine et al. (US 2009/0162483) in view of  Saveur et al. (in “The Dalmatian (Vodka, Grapefruit, Black Pepper, Simple Syrup) Cocktail Recipe” Saveur, 1 July 2011 pg. 1-3,
 www.saveur.com/article/Recipes/Dalmation-Vodka-Cocktail/)

31.	Regarding claim 18, NPL Basker et al. discloses that a pre-package saffron 0.1-2 gm is packed to use in food (page 231 lines 18-20, under Saffron in food). 
Bahash et al. (US 2005/0266102) discloses that saffron belongs to category 230 ([0068]) which is also fusion herb category (claim 13, [0056] last line, [0057]) which can be mixed with spice black pepper extract which is spice class 70 ([0042]) and when blended it provides pleasing organoleptic property of desired flavor ([0035], claim 10). 
Regarding the amount of black pepper, Constantine et al. discloses that beverage can include saffron as color component ([0076]) and in combination with black pepper, the spice blend provides specific tingling, stinging sensation ([0105]) and the 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Basker et al. to include the teaching of Constantine et al. to include black pepper in combination with saffron in order to make desired spice blend which provides specific tingling, stinging sensation ([0105]) and the sensate (black pepper) can be added in an amount from 0.01 to about 10.0 % by weight ([0106]).  
It is to be noted that the extract of black pepper can be extracted to pure form of piperine and can be used as dried material. It is evidenced that  the black pepper extract is piperine  (active component) as disclosed by SAVEUR (Per pg. 1, FIG. 1 and Table 1 of the article entitled "The Effect of Pungent and Tingling Compounds from Piper nigrum L. on Background KC Currents" to Beltran et al., the primary flavoring compound in Piper Nigrum is piperine). 
It is also to be noted that the powdered form of the black pepper extract provides the benefit of having powdered spice blend as desired choice to meet claim limitation of less than 5% by weight of water as claimed in claim 18. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Basker et al. in view of Constantine et al. by including the teaching of Saveur et al. in order to provide pure form of black pepper which is piperine and the extract can be dried form in order to have powdered spice blend as desired choice.


Conclusion
32. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792